Case 3:17-cv-01215-BJD-JBT
     Case 4:11-cv-04082 Document
                           Document
                                 33 90-2
                                     Filed on
                                           Filed
                                              01/16/13
                                                 03/20/19
                                                       in TXSD
                                                           Page 1Page
                                                                  of 2 PageID
                                                                       1 of 2 996
Case 3:17-cv-01215-BJD-JBT
     Case 4:11-cv-04082 Document
                           Document
                                 33 90-2
                                     Filed on
                                           Filed
                                              01/16/13
                                                 03/20/19
                                                       in TXSD
                                                           Page 2Page
                                                                  of 2 PageID
                                                                       2 of 2 997
